Title: To Thomas Jefferson from Anne Cary Randolph, 22 February 1805
From: Randolph, Anne Cary
To: Jefferson, Thomas


                  
                     Edgehill Feb 22 1804 i.e. 1805
                     
                  
                  I wrote to my Dear Grand Papa last post but I suppose he did not receive my letter or he certainly would have answered it. in my last letter I mentioned the changing my name to Anastasia but you did not say whether you approved it. I am afraid my letters must be very tiresome to you as I have nothing to say but I intend to write to you every post adieu my Dear Grand Papa your most affectionate Grand daughter
                  
                     A C R
                  
               